Exhibit 7.1 Turner, Leins & Gold, LLC Certified Public Accountants and Business Consultants 108 Center Street, North, 2nd Floor 51 Monroe Place, Suite 1900 Vienna, Virginia, 22180-5712 Rockville, Maryland 20850-2429 (703) 242-6500 (301) 340-6300 Facsimile (703) 242-1600 Facsimile (301) 340-7168 June 23, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 We have reviewed the Forms 8K dated June 6, 2014 filed by Next Generation Energy Corp. regarding Items 4.01 Change in Registrants Certifying Accountants and 4.02 Non-Reliance on Previously Issued Financial Statements. We have resigned as the Auditor and did not have any disagreements with the Company. We are in agreement the statements contained therein. However, we are unable to comment on the accuracy of the other representations made regarding reportable events. Sincerely, /s/ Turner, Leins & Gold LLC Turner, Leins & Gold LLC
